Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-2, 4-9, 11-12, 17-18, 20, 24-27, 36-37, and 60 are currently pending and presented for examination on the merits. 
	Claims 3, 10, 13-16, 19, 21-23, 28-35, 38-59, and 61-73 are canceled. 
Rejections Withdrawn
	The rejections under 35 U.S.C. 102 are withdrawn in view of Applicant’s argument that the cargo was not a polypeptide cargo. 
	The Double Patenting rejections have been withdrawn in view of Applicant’s argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-12, 17-18, 20, 24-27, 36, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al (US 9850293 B2), and further in view of Lovell et al (WO 2016168817 A1).
With regard to claim 1, Medina-Kauwe et al teaches a composition comprising nanoparticles [114]. Medina-Kauwe et al further teaches a carrier protein [121]. Medina-Kauwe et al further teaches a penton base segment [060]. Medina-Kauwe et al further teaches a receptor binding domain [060]. Medina-Kauwe et al further teaches a polypeptide cargo as a drug delivery molecule comprising a polypeptide molecule adapted to target and/or penetrate a type of cell [120]. Medina-Kauwe et al further teaches a sulfonated corrole molecule bound to the polypeptide sequence [080]. Medina-Kauwe et al further teaches a nucleic acid molecule bound to the polypeptide sequence via electrostatic interactions [004].
Medina-Kauwe et al do not specifically teach attaching a polypeptide cargo. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claim 1, Lovell et al teaches functionalized nanostructures [0007]. Lovell et al further teaches nanostructures used for delivery of presentation molecules [0007]. Lovell et al further teaches presentation molecules being one or more targeting peptides or polypeptides [0007]. 
With regard to claim 2, Medina-Kauwe et al further teaches the tag segment is heterologous due to “Unit A” is a unique cell-penetrating protein and “Unit B” is a small nucleic acid [093].
With regard to claim 4, Medina-Kauwe et al further teaches penton base protein modified by a carboxy (C)-terminal decalysine [138].
With regard to claim 5, Medina-Kauwe et al further teaches the tag segment is cleavable by DNA-Dox binds HerPBK10 by noncovalent charge interaction (anionic DNA phosphates electrophilically bind cationic polylysine), As the gel does not retain free Dox, loss of Dox fluorescence over time would indicate that the conjugate released [Fig. 2 and 144].
With regard to claim 6, Medina-Kauwe et al further teaches the interaction is formed by the electrophilic binding of the negatively charged DNA phosphate backbone to the positively charged polylysine tail of HerPBK10 [140].
With regard to claim 7, Medina-Kauwe et al further teaches a nucleic acid SEQ ID NO:6 10 amino acids in length [090, SEQ ID NO:6].
With regard to claims 8-9, Medina-Kauwe et al further teaches the binding segment includes ten lysine residues, whose positive charge facilitates the transport of negatively charged molecules, such as nucleic acids, by electrophilic interaction [139].
With regard to claims 11-12, Medina-Kauwe et al further teaches the endosomolytic domain is Glu-Gly-Asp motif with a negative charge [060].
With regard to claim 17, Medina-Kauwe et al further teaches the tag segment is positively charged [082].
With regard to claim 18, Medina-Kauwe et al further teaches polylysine motif [082].
With regard to claim 20, Medina-Kauwe et al further teaches a therapeutic polypeptide [Abstract].
Medina-Kauwe et al do not specifically teach a nanoparticle nanostructure with polypeptide cargo that is 4 – 500 kDa in size. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
With regard to claim 26, Medina-Kauwe et al further teaches a molar ratio of the carrier to cargo is approximately 8 [094].
With regard to claim 27, Medina-Kauwe et al further teaches the carrier polypeptide further comprising a cell-targeting segment [028].
With regard to claim 36, Medina-Kauwe et al further teaches a cell targeting segment comprising heregulin [043].
With regard to claim 60, Medina-Kauwe et al further teaches a pharmaceutical composition comprising a pharmaceutically acceptable excipient [098].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the composition of Medina-Kauwe of a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment and to combine with Lovell et al of attaching a polypeptide to a tag segment and attaching it to the binding segment of the carrier polypeptide through electrostatic interactions. Motivated to do so by being able to deliver more therapeutics to patients. Furthermore, Medina-Kauwe further teaches the chemical agent is a toxin, chemotherapeutic agent, or any agent with the capability to destroy, kill, hinder growth of cancer cells [Col. 11-12]. Furthermore, Medina-Kauwe further teaches other therapeutic agents will be understood by those of skill in the art [Col. 12]. Furthermore, Medina-Kauwe teaches a drug delivery molecule comprising a polypeptide adapted to target and/or penetrate a cell [Col. 13]. Applicant defines cargo as a therapeutic or cytotoxic agent in the specifications [0171]. One of ordinary skill in the art would have understood chemotherapeutic agent as taught by Medina-Kauwe would include peptides. It would have been prima facie obvious to combine Medina-Kauwe et al and Lovell et al compositions to arrive at a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction. 

Claims 1-2, 4-6, 8-9, 17-18, 24-25, 27, 36-37, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al (WO 2009009441-A2), and further in view of Lovell et al (WO 2016168817 A1).
With regard to claim 1, Medina-Kauwe et al teaches a composition comprising a carrier polypeptide comprising a penton base segment [Line 28, pg. 19]. Medina-Kauwe et al further teaches a binding segment [Line 2, pg. 15]. Medina-Kauwe et al further teaches a polypeptide cargo comprising a tag segment [Line 22, pg. 21]. Medina-Kauwe et al further teaches the electrophilic binding between tag segment and carrier polypeptide [Line 15, pg. 20].
Medina-Kauwe et al do not specifically teach attaching a polypeptide cargo. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claim 1, Lovell et al teaches functionalized nanostructures [0007]. Lovell et al further teaches nanostructures used for delivery of presentation molecules [0007]. Lovell et al further teaches presentation molecules being one or more targeting peptides or polypeptides [0007].
With regard to claim 2, Medina-Kauwe et al further teaches the tag segment is heterologous to the rest of the polypeptide cargo [Line 14, pg. 20].
With regard to claim 4, Medina-Kauwe et al further teaches the tag segment is at the N- terminus of the polypeptide cargo [Line25, pg. 28].
With regard to claim 5, Medina-Kauwe et al further teaches the tag segment is cleavage [Figure 3].
With regard to claim 6, Medina-Kauwe et al further teaches the tag segment is internal to the polypeptide cargo [Line14, pg. 20].
With regard to claim 8, Medina-Kauwe et al further teaches the binding segment is positively charged [Figure 3, Line 6, pg. 20].
With regard to claim 9, Medina-Kauwe et al further teaches the binding segment comprises poly-lysine [Line 16, pg. 6].
With regard to claim 17, Medina-Kauwe et al further teaches the tag segment is positively charged [Line 5, pg. 20].
With regard to claim 18, Medina-Kauwe et al further teaches the tag segment is poly- lysine [Line 5, pg. 20].
Medina-Kauwe et al do not specifically teach a nanoparticle nanostructure with polypeptide cargo that is 4 – 500 kDa in size. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
With regard to claim 27, Medina-Kauwe et al further teaches the carrier polypeptide comprises a cell-targeting segment [Line 23, pg. 23].
With regard to claim 36, Medina-Kauwe et al further teaches cell targeting segment comprising of heregulin [Line 1, pg. 20].
With regard to claim 37, Medina-Kauwe et al further teaches SEQ ID NO: 571. A comparison of instant claim SEQ ID NO: 1 and SEQ ID NO: 10 of Medina-Kauwe et al is shown below.
Instant claim SEQ ID NO:1 and Medina-Kauwe et al SEQ ID NO:10.
  Query Match             100.0%;  Score 2997;  DB 22;  Length 571;
  Best Local Similarity   100.0%;  
  Matches  571;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRRAAMYEEGPPPSYESVVSAAPVAAALGSPFDAPLDPPFVPPRYLRPTGGRNSIRYSEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRRAAMYEEGPPPSYESVVSAAPVAAALGSPFDAPLDPPFVPPRYLRPTGGRNSIRYSEL 60

Qy         61 APLFDTTRVYLVDNKSTDVASLNYQNDHSNFLTTVIQNNDYSPGEASTQTINLDDRSHWG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APLFDTTRVYLVDNKSTDVASLNYQNDHSNFLTTVIQNNDYSPGEASTQTINLDDRSHWG 120

Qy        121 GDLKTILHTNMPNVNEFMFTNKFKARVMVSRLPTKDNQVELKYEWVEFTLPEGNYSETMT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDLKTILHTNMPNVNEFMFTNKFKARVMVSRLPTKDNQVELKYEWVEFTLPEGNYSETMT 180

Qy        181 IDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGFDPVTGLVMPGVYTNEAFHPDI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGFDPVTGLVMPGVYTNEAFHPDI 240

Qy        241 ILLPGCGVDFTHSRLSNLLGIRKRQPFQEGFRITYDDLEGGNIPALLDVDAYQASLKDDT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ILLPGCGVDFTHSRLSNLLGIRKRQPFQEGFRITYDDLEGGNIPALLDVDAYQASLKDDT 300

Qy        301 EQGGGGAGGSNSSGSGAEENSNAAAAAMQPVEDMNDHAIRGDTFATRAEEKRAEAEAAAE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EQGGGGAGGSNSSGSGAEENSNAAAAAMQPVEDMNDHAIRGDTFATRAEEKRAEAEAAAE 360

Qy        361 AAAPAAQPEVEKPQKKPVIKPLTEDSKKRSYNLISNDSTFTQYRSWYLAYNYGDPQTGIR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAAPAAQPEVEKPQKKPVIKPLTEDSKKRSYNLISNDSTFTQYRSWYLAYNYGDPQTGIR 420

Qy        421 SWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQISNFPVVGAELLPVHSKSFYNDQA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQISNFPVVGAELLPVHSKSFYNDQA 480

Qy        481 VYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQR 540

Qy        541 VTITDARRRTCPYVYKALGIVSPRVLSSRTF 571
              |||||||||||||||||||||||||||||||
Db        541 VTITDARRRTCPYVYKALGIVSPRVLSSRTF 571

With regard to claim 60, Medina-Kauwe et al further teaches the composition comprising a pharmaceutically acceptable excipient [Line 25, pg. 15].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the composition of Medina-Kauwe of a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment and to combine with Lovell et al of attaching a polypeptide to a tag segment and attaching it to the binding segment of the carrier polypeptide through electrostatic interactions. Motivated to do so by being able to deliver more therapeutics to patients. It would have been prima facie obvious to combine Medina-Kauwe et al and Lovell et al compositions to arrive at a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction. 

Claims 1-2, 4-6, 8-9, 17-18, 24-25, 27, 36, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al (US 20100331273 A1), and further in view of Lovell et al (WO 2016168817 A1).
With regard to claim 1, Medina-Kauwe teaches a recombinant fusion protein comprising a penton base and binding segment. Medina-Kauwe further teaches the tag segment binds to the binding segment through electrostatic interaction [0011].
Medina-Kauwe et al do not specifically teach attaching a polypeptide cargo. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claim 1, Lovell et al teaches functionalized nanostructures [0007]. Lovell et al further teaches nanostructures used for delivery of presentation molecules [0007]. Lovell et al further teaches presentation molecules being one or more targeting peptides or polypeptides [0007].
With regard to claim 2, Medina-Kauwe further teaches the tag segment is heterologous to the rest of the polypeptide cargo [0012].
With regard to claim 4, Medina-Kauwe further teaches the tag segment is at the C- terminus of the polypeptide cargo [0071].
With regard to claim 5, Medina-Kauwe further teaches the tag segment is cleavable [0075].
With regard to claim 6, Medina-Kauwe further teaches the tag segment is internal to the polypeptide cargo [0073].
With regard to claim 8, Medina-Kauwe further teaches the binding segment is positively charged [0010].
With regard to claims 9 and 17-18, Medina-Kauwe further teaches the binding segment comprises poly-lysine [0073].
Medina-Kauwe et al do not specifically teach a nanoparticle nanostructure with polypeptide cargo that is 4 – 500 kDa in size. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
With regard to claim 27, Medina-Kauwe further teaches the carrier polypeptide further comprises a cell-targeting segment [0071].
With regard to claim 36, Medina-Kauwe further teaches the cell targeting segment comprises heregulin or a variant thereof [0071].
With regard to claim 60, Medina-Kauwe further teaches the composition comprising a pharmaceutically acceptable excipient [0057].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the composition of Medina-Kauwe et al of a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment and to combine with Lovell et al of attaching a polypeptide to a tag segment and attaching it to the binding segment of the carrier polypeptide through electrostatic interactions. Motivated to do so by being able to deliver more therapeutics to patients. It would have been prima facie obvious to combine Medina-Kauwe et al and Lovell et al compositions to arrive at a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction. 

Claims 1-2, 4-6, 8-9, 17-18, 24-25, 27, 36-37, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (WO 2009009441-A2), and further in view of Lovell et al (WO 2016168817 A1).
With regard to claim 1, Medina-Kauwe et al teaches a composition comprising a carrier polypeptide comprising a penton base segment [Line 28, pg. 19]. Medina-Kauwe et al further teaches a binding segment [Line 2, pg. 15]. Medina-Kauwe et al further teaches a polypeptide cargo comprising a tag segment [Line 22, pg. 21]. Medina-Kauwe et al further teaches the electrophilic binding between tag segment and carrier polypeptide [Line 15, pg. 20].
Medina-Kauwe et al do not specifically teach attaching a polypeptide cargo. However, this deficiency is made up in the teachings of Lovell et al. 
With regard to claim 1, Lovell et al teaches functionalized nanostructures [0007]. Lovell et al further teaches nanostructures used for delivery of presentation molecules [0007]. Lovell et al further teaches presentation molecules being one or more targeting peptides or polypeptides [0007].
With regard to claim 2, Medina-Kauwe et al further teaches the tag segment is heterologous to the rest of the polypeptide cargo [Line 14, pg. 20].
With regard to claim 4, Medina-Kauwe et al further teaches the tag segment is at the N- terminus of the polypeptide cargo [Line25, pg. 28].
With regard to claim 5, Medina-Kauwe et al further teaches the tag segment is cleavage [Figure 3].
With regard to claim 6, Medina-Kauwe et al further teaches the tag segment is internal to the polypeptide cargo [Line14, pg. 20].
With regard to claim 8, Medina-Kauwe et al further teaches the binding segment is positively charged [Figure 3, Line 6, pg. 20].
With regard to claim 9, Medina-Kauwe et al further teaches the binding segment comprises poly-lysine [Line 16, pg. 6].
With regard to claim 17, Medina-Kauwe et al further teaches the tag segment is positively charged [Line 5, pg. 20].
With regard to claim 18, Medina-Kauwe et al further teaches the tag segment is poly- lysine [Line 5, pg. 20].
Medina-Kauwe et al does not specifically teach the polypeptide cargo is less than 50 kDa. However, these deficiencies are made up in the teachings of Lovell et al.
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
With regard to claim 27, Medina-Kauwe et al further teaches the carrier polypeptide comprises a cell-targeting segment [Line 23, pg. 23].
With regard to claim 36, Medina-Kauwe et al further teaches cell targeting segment comprising of heregulin [Line 1, pg. 20].
With regard to claim 37, Medina-Kauwe et al further teaches SEQ ID NO: 571. A comparison of instant claim SEQ ID NO: 1 and SEQ ID NO: 10 of Medina-Kauwe et al is shown below.
Instant claim SEQ ID NO:1 and Medina-Kauwe et al SEQ ID NO: 10.
  Query Match             100.0%;  Score 2997;  DB 14;  Length 571;
  Best Local Similarity   100.0%;  
  Matches  571;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRRAAMYEEGPPPSYESVVSAAPVAAALGSPFDAPLDPPFVPPRYLRPTGGRNSIRYSEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRRAAMYEEGPPPSYESVVSAAPVAAALGSPFDAPLDPPFVPPRYLRPTGGRNSIRYSEL 60

Qy         61 APLFDTTRVYLVDNKSTDVASLNYQNDHSNFLTTVIQNNDYSPGEASTQTINLDDRSHWG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APLFDTTRVYLVDNKSTDVASLNYQNDHSNFLTTVIQNNDYSPGEASTQTINLDDRSHWG 120

Qy        121 GDLKTILHTNMPNVNEFMFTNKFKARVMVSRLPTKDNQVELKYEWVEFTLPEGNYSETMT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDLKTILHTNMPNVNEFMFTNKFKARVMVSRLPTKDNQVELKYEWVEFTLPEGNYSETMT 180

Qy        181 IDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGFDPVTGLVMPGVYTNEAFHPDI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGFDPVTGLVMPGVYTNEAFHPDI 240

Qy        241 ILLPGCGVDFTHSRLSNLLGIRKRQPFQEGFRITYDDLEGGNIPALLDVDAYQASLKDDT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ILLPGCGVDFTHSRLSNLLGIRKRQPFQEGFRITYDDLEGGNIPALLDVDAYQASLKDDT 300

Qy        301 EQGGGGAGGSNSSGSGAEENSNAAAAAMQPVEDMNDHAIRGDTFATRAEEKRAEAEAAAE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EQGGGGAGGSNSSGSGAEENSNAAAAAMQPVEDMNDHAIRGDTFATRAEEKRAEAEAAAE 360

Qy        361 AAAPAAQPEVEKPQKKPVIKPLTEDSKKRSYNLISNDSTFTQYRSWYLAYNYGDPQTGIR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAAPAAQPEVEKPQKKPVIKPLTEDSKKRSYNLISNDSTFTQYRSWYLAYNYGDPQTGIR 420

Qy        421 SWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQISNFPVVGAELLPVHSKSFYNDQA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQISNFPVVGAELLPVHSKSFYNDQA 480

Qy        481 VYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQR 540

Qy        541 VTITDARRRTCPYVYKALGIVSPRVLSSRTF 571
              |||||||||||||||||||||||||||||||
Db        541 VTITDARRRTCPYVYKALGIVSPRVLSSRTF 571

With regard to claim 60, Medina-Kauwe et al further teaches the composition comprising a pharmaceutically acceptable excipient [Line 25, pg. 15].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the composition of Medina-Kauwe et al of a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment and to combine with Lovell et al of attaching a polypeptide to a tag segment and attaching it to the binding segment of the carrier polypeptide through electrostatic interactions. Motivated to do so by being able to deliver more therapeutics to patients. It would have been prima facie obvious to combine Medina-Kauwe et al and Lovell et al compositions to arrive at a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction.

Claim(s) 1-2, 4-6, 8-9, 17-18, 24-25, 36, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al (US 20100331273 A1), and further in view of Lovell et al (WO 2016168817 A1).
With regard to claim 1, Medina-Kauwe teaches a recombinant fusion protein comprising a penton base and binding segment. Medina-Kauwe further teaches the tag segment binds to the binding segment through electrostatic interaction [0011].
Medina-Kauwe et al does not specifically teach nanoparticles and attaching a polypeptide cargo. However, this deficiency is made up in the teachings of Lovell et al. 
 With regard to claim 1, Lovell et al teaches functionalized nanostructures [0007]. Lovell et al further teaches nanostructures used for delivery of presentation molecules [0007]. Lovell et al further teaches presentation molecules being one or more targeting peptides or polypeptides [0007].
With regard to claim 2, Medina-Kauwe further teaches the tag segment is heterologous to the rest of the polypeptide cargo [0012].
With regard to claim 4, Medina-Kauwe further teaches the tag segment is at the C- terminus of the polypeptide cargo [0071].
With regard to claim 5, Medina-Kauwe further teaches the tag segment is cleavable [0075].
With regard to claim 6, Medina-Kauwe further teaches the tag segment is internal to the polypeptide cargo [0073].
With regard to claim 8, Medina-Kauwe further teaches the binding segment is positively charged [0010].
With regard to claims 9 and 17-18, Medina-Kauwe further teaches the binding segment comprises poly-lysine [0073].
Medina-Kauwe et al does not specifically teach the polypeptide cargo is less than 50 kDa. However, these deficiencies are made up in the teachings of Lovell et al.
With regard to claims 24-25, Lovell et al teaches a nanoparticle nanostructure with polypeptide cargo that is 4 to 500 kDa in size [0082].
With regard to claim 27, Medina-Kauwe further teaches the carrier polypeptide further comprises a cell-targeting segment [0071].
With regard to claim 36, Medina-Kauwe further teaches the cell targeting segment comprises heregulin or a variant thereof [0071].
With regard to claim 60, Medina-Kauwe further teaches the composition comprising a pharmaceutically acceptable excipient [0057].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the composition of Medina-Kauwe et al of a composition comprising a carrier polypeptide comprising a penton base segment and a binding segment and to combine with Lovell et al of a nanoparticle composition comprising attaching a polypeptide to a tag segment and attaching it to the binding segment of the carrier polypeptide through electrostatic interactions. Motivated to do so by being able to deliver more therapeutics to patients. It would have been prima facie obvious to combine Medina-Kauwe et al and Lovell et al compositions to arrive at a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction.

Applicant’s Arguments:
While Medina-Kauwe '293 describes corroles and nucleic acids as cargos, Medina- Kauwe '293 does not disclose a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo, as recited in claim 1.
Medina-Kauwe '441 does not disclose a composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a polypeptide cargo, as recited in claim 1.
Medina-Kauwe '273 is a U.S. national phase application of Medina-Kauwe '441 and discloses the same subject matter.
The presentation molecule of the nanoparticles disclosed in Lovell is clearly distinguishable from any cargo. As the Abstract of Lovell states, "The nanostructures can have presentation molecules with a histidine tag attached thereto, such that at least part of the his-tag is within the monolayer or bilayer and coordinated to the cobalt metal core and the presentation molecules are exposed to the outside of the nanostructures. The nanostructures can further comprise a cargo." Thus, the presentation molecules of the nanostructures described in Lovell, which can have a molecular weight of 4 to 500 kDa as stated in paragraph [0082], are distinct from the cargo of the nanostructure. 
Further, nothing in Lovell even teaches or suggests a polypeptide cargo. Paragraph [0071] of Lovell states that the cargo may be a therapeutic agent, but generally describes small molecule compounds such as doxorubicin, daunorubicin, gemcitabine, epirubicin, topotecan, vincristine, mitoxantrone, ciprofloxacin, cisplatin, and gentamicin, none of which could be considered a polypeptide cargo. Accordingly, Lovell does not teach or suggest a polypeptide cargo as recited in claim 1.

Examiner’s Response:
Examiner agrees ‘293 does not disclose a polypeptide cargo.
Examiner agrees ‘441 does not disclose a polypeptide cargo. 
Examiner agrees ‘273 does not disclose a polypeptide cargo.
Examiner does not agree Lovell et al does not teach a polypeptide cargo.
[0007] The nanostructure can be used for delivery of cargo, targeted delivery, and/or delivery of presentation molecules. Lovell et al further states, “..cargo is described as a drug in the disclosure, the description is equally applicable to any agent contained for treatment and/or delivery to a desired location, and the term “drug” is intended to refer to any agent.”. Lovell et al further states, “..cargo may comprise a combination of diagnostic, therapeutic, immunogenic, and/or imaging agents, and/or any other type of agent can be diagnostic and therapeutic, or an agent can be imaging and immunogenic and the like.”.   
Lovell et al further states, “The nanostructures can be used for delivery of cargo, targeted delivery, and/or delivery of presentation molecules. Examiner recognizes the delivery of a presentation polypeptide, is the delivery of a polypeptide “cargo” and makes it obvious that a polypeptide can be used as “cargo” [0007].
 Examiner rejects Applicant’s argument that Lovell et al does not teach the delivery of a polypeptide cargo. 
Medina-Kauwe teaches the chemical agent is a toxin, chemotherapeutic agent, or any agent with the capability to destroy, kill, hinder growth of cancer cells [Col. 11-12]. Furthermore, Medina-Kauwe further teaches other therapeutic agents will be understood by those of skill in the art [Col. 12]. Furthermore, Medina-Kauwe teaches a drug delivery molecule comprising a polypeptide adapted to target and/or penetrate a cell [Col. 13]. Applicant defines cargo as a therapeutic or cytotoxic agent in the specifications [0171]. One of ordinary skill in the art would have understood chemotherapeutic agent as taught by Medina-Kauwe includes peptides.
Lovell et al clearly states that a polypeptide (cargo) can be attached to the nanoparticle structure and delivered. Lovell et al further states, “..attached peptide could provide alternative or additional functionality - such as, for example, the attached peptide could provide therapeutic, diagnostic, or immunogenic functionality.” [0065]. Lovell et al makes clear the presentation polypeptide can also be used as a therapeutic polypeptide “cargo”. Lovell further teaches the cargo can be enzymes such as, horse radish peroxidase, alkaline phosphatase, or beta galactosidase [0072]. Lovell further teaches the cargo may comprise more than one agent [0073]. Lovell further teaches the cargo can be a pro-drug that is biological activated after it has been placed in a physiological environment [0071]. One of ordinary skill in the art would recognize pro-drugs to include polypeptides.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-9, 20, 24-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 10793853 ('853) in view of Lovell et al (WO 2016168817 A1). 
Claim 1 is directed to an invention not patentably distinct from claim 1 of patent ‘853. Specifically, a composition comprising a carrier polypeptide comprising a penton base segment and a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through electrostatic interactions.
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al. 
Claims 8 and 9 are directed to an invention not patentably distinct from claim 9 of patent ‘853. Specifically, the binding segment is positively charged comprising poly-lysine.
Claim 20 is directed to an invention not patentably distinct from claim 2 of patent ‘853. Specifically, polypeptide cargo comprises a therapeutic polypeptide.
Claim 27 is directed to an invention not patentably distinct from claim 1 of patent ‘853. Specifically, the carrier polypeptide comprises a cell-targeting segment.
Medina-Kauwe et al does not specifically teach a polypeptide cargo that is < 50kDa. This deficiency is made up in the teachings of 
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and tag segment that binds the binding segment with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al composition with Lovell et al polypeptide cargo.

Claims 1-2, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of U.S. Patent No. 10709801 B2 ('801) in view of Lovell et al (WO 2016168817 A1). 
With regard to claim 1-2, Medina-Kauwe teaches claim 1 of ‘801 a composition comprising nanoparticles, a carrier polypeptide comprising a penton base and a binding segment. Medina-Kauwe further teaches in claim 3 of patent ‘801 a polypeptide cargo that binds to the carrier polypeptide. Medina-Kauwe further teaches in Example 2 of ‘801 the interaction between the cargo polypeptide and carrier polypeptide is non-covalent [024].
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al 
With regard to claim 20, Medina-Kauwe further teaches in claim 7 of patent ‘801 the polypeptide cargo being therapeutic by reducing the size of the cancer in a subject.
With regard to claim 27, Medina-Kauwe further teaches in claim 1 of patent ‘801, a cell- targeting segment.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe et al comprising a composition comprising nanoparticles comprising a penton base segment and tag segment that binds the binding segment with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al composition with Lovell et al polypeptide cargo.

Claims 1-2, 8-9, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, and 11 of U.S. Patent No. 9078927 A1 (‘927). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, Medina-Kauwe teaches claim 8 of patent ‘927 a complex comprising a polypeptide with a cargo bound by electrostatic interactions. Medina-Kauwe further teaches claim 9 with a binding segment. Medina-Kauwe further teaches the protein comprises a penton base segment.
With regard to claims 8-9, Medina-Kauwe further teaches claim 11 of patent ‘927 protein comprises a decalysine segment.
With regard to claim 27, Medina-Kauwe further teaches claim 9 of patent ‘927 polypeptide further comprises a cell-targeting segment.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe, comprising a complex comprising a polypeptide with a cargo bound by electrostatic interactions, comprising a binding segment, penton base segment with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al composition with Lovell et al polypeptide cargo.

Claims 1-2, 4, 8-9, 17-18, 20, 27, and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9-10, 14-17, and 20 of U.S. Patent No. US 10391180 (‘180). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, Medina-Kauwe teaches claim 1 of patent ‘180 a drug delivery molecule. Medina-Kauwe further teaches claim 14 of patent ‘180 polypeptide comprises a penton base. Medina-Kauwe further teaches claim 15 of patent ‘180 polypeptide comprises a binding domain. Medina-Kauwe further teaches claim 10 of patent ‘180 polypeptide comprises a targeting ligand, an endosomyltic domain, and a polylysine motif.
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al.
With regard to claim 2, Medina-Kauwe further teaches claim 10 of patent ‘180 polypeptide comprises a targeting ligand, an endosomyltic domain, and a polylysine motif.
With regard to claim 4, Medina-Kauwe further teaches claim 20 of patent ‘180 polypeptide comprise HerPBK10.
With regard to claims 8-9, Medina-Kauwe further teaches claims 16-17 of patent ‘180 polypeptide comprises polylysine.
With regard to claims 17-18, Medina-Kauwe further teaches claim 16-17 of patent “180 polypeptide comprising polylysine.
With regard to claim 20, Medina-Kauwe further teaches claim 9 of patent ‘180 intercalating drug is a chemotherapeutic agent.
With regard to claim 27, Medina-Kauwe further teaches claim 1 of patent ‘180 adapted to target a type of cell. Medina-Kauwe further teaches claim 20 of patent ‘180 wherein the polypeptide comprises HerPBK10.
With regard to claim 36, Medina-Kauwe further teaches claim 4 of patent ‘180 wherein the polypeptide comprises a receptor binding domain of heregulin-alpha.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising a drug delivery vehicle, comprising a penton base, a binding domain, a targeting ligand with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al composition with Lovell et al polypeptide cargo.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 9757386 ('386). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claims 1-2, Medina-Kauwe teaches claim 8 of patent ‘386 a pharmaceutical composition comprising nanoparticle comprising a polypeptide, a pharmaceutically acceptable carrier or excipient; and wherein the targeting polypeptide comprises a Her segment and a penton base segment.
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising nanoparticles comprising a polypeptide, a pharmaceutically acceptable carrier, targeting polypeptide, and a penton base; with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al composition with Lovell et al polypeptide cargo.

Claims 1-2, 8-9, 17-18, 20, 27, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. US 10036009 ('009). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, 8-9, 17-18, 20, 27, and 36, Medina-Kauwe teaches in claim 10 in patent ‘009 a carrier polypeptide comprising a binding domain of a heregulin polynucleotide. Medina-Kauwe further teaches in claim 11 further comprising a polylysine motif. Medina- Kauwe further teaches in claim 12 the carrier polypeptide is complexed to a therapeutic drug. Medina-Kauwe further teaches in claim 13 a carrier polypeptide comprising a penton base.
Medina-Kauwe et al does not specifically teach a composition comprising nanoparticle comprising a polypeptide cargo. However, this deficiency is taught by Lovell et al.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising a carrier polypeptide comprising a binding domain, carrier polypeptide, complexed to a therapeutic drug, and penton base; with Lovell et al ability to add a polypeptide cargo of less than 50 kDa to a nanoparticle structure. It would have been prima facie obvious to combine the features of Medina-Kauwe et al nanoparticle composition with Lovell et al polypeptide cargo.

Claims 1-2, 4, 8-9, 17-18, 20, 27, and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 9850293 (‘293). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1-2, 8-9, 17-18, 20, 27, and 36 , Medina-Kauwe teaches claim 1 of patent ‘293 a drug delivery molecule comprising a polypeptide binding domain of heregulin- .alpha., a penton base protein, a positively charged domain bound to a double-stranded nucleic acid molecule, and a chemotherapeutic agent.
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al.
With regard to claim 4, Medina-Kauwe further teaches claim 5 of patent ‘293 wherein the polypeptide comprises from N-terminus to C-terminus a heregulin-a binding domain, a penton base, and a decalysine.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising a drug delivery molecule comprising a polypeptide binding domain, and penton base; with Lovell et al ability to add a polypeptide cargo of less than 50 kDa to a nanoparticle structure. It would have been prima facie obvious to combine the features of Medina-Kauwe et al nanoparticle composition with Lovell et al polypeptide cargo.

Claims 1-2, 8-9, 17-18, 20, 27, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 19 of U.S. Patent No. US 10183078 ('078). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claims 1-2, 20, 27, and 36, Medina-Kauwe teaches in claim 1 a nanoparticle composition comprising a drug delivery polypeptide, a payload to allow drug delivery polypeptide, a ligand that targets HER3, a penton base, and a payload binding domain. Medina-Kauwe further teaches in claim 19 wherein the payload binds through electrostatic interactions.
Medina-Kauwe et al does not specifically teach a polypeptide cargo. However, this deficiency is taught by Lovell et al.
With regard to claims 8-9 and 17-18, Medina-Kauwe further teaches in claim 17 wherein the payload binding domain comprises a decalysine motif.
One of ordinary skill, before the effective filing date, would have been motivated to combine the composition of Medina-Kauwe comprising nanoparticles comprising a delivery polypeptide, a penton base, and a payload binding domain that is attached through electrostatic interactions with Lovell et al ability to add a polypeptide cargo of less than 50 kDa. It would have been prima facie obvious to combine the features of Medina-Kauwe et al nanoparticle composition with Lovell et al polypeptide cargo.

Applicant’s Arguments:
‘853
Delivery molecule comprises a triphosphate-capped siRNA
‘801
A corrole is a small molecule structurally similar to porphyrins, which is entirely different from the polypeptide cargo comprising a tag segment.
‘927
The double-stranded oligonucleotide is a nucleic acid molecule, and not a polypeptide.
‘180
The cargo of the resulting drug delivery molecule is, accordingly, a nucleic acid molecule intercalated with an intercalating drug. However, a nucleic acid molecule intercalated with an intercalating drug is structurally distinct from a polypeptide.
‘386
Corroles and polypeptides are structurally distinct. 
‘009
Does not teach or suggest a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through electrostatic interactions.
‘293
A double-stranded nucleic acid molecule and a chemotherapeutic agent non-covalently linked the double-stranded nucleic acid molecule, and not a polypeptide.
‘078
No claims teach or suggest that the payload can be a polypeptide cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through an electrostatic interaction. 
Examiner’s Response:
Examiner agrees, that patents ‘853, ‘801, ‘927, ‘180, ‘386, ‘009, ‘293, and ‘078
do not teach or suggest a polypeptide cargo. This deficiency is made up in the teachings of Lovell et al, as outlined above. 
Examiner agrees, that patents ‘801, ‘009, and ‘078 do not teach a tag segment. This deficiency is made up in the teachings of Lovell et al. Lovell et al further teaches the tag segment non-covalently attached to nanostructures, including nanoparticles [0011]. One of ordinary skill in the art would recognize the non-covalently attachment of a histidine tag as an electrostatic interaction. Furthermore, Applicant teaches the above in US published application US 20120004181 A1 (01/05/2012) before the effective filing date. Furthermore, it would have been obvious to one of ordinary skill in the art to apply the polypeptide cargo, as taught by Lovell et al, to the composition comprising nanoparticles comprising a carrier polypeptide comprising a penton base segment and a binding segment; and a cargo comprising a tag segment that binds to the binding segment of the carrier polypeptide through electrostatic interactions. Lovell further teaches the cargo can be enzymes such as, horse radish peroxidase, alkaline phosphatase, or beta galactosidase [0072]. Lovell further teaches the cargo may comprise more than one agent [0073]. Lovell further teaches the cargo can be a pro-drug that is biological activated after it has been placed in a physiological environment [0071]. One of ordinary skill in the art would recognize pro-drugs to include polypeptides.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/            Examiner, Art Unit 1642      

/MARK HALVORSON/            Primary Examiner, Art Unit 1642